                                   Case 3:20-cv-00313-MPS Document 1-1 Filed 03/09/20 Page 1 of 5
                                                          Exhibit A to the Complaint
Location: Avon, CT                                                                                   IP Address: 24.60.227.91
Total Works Infringed: 37                                                                            ISP: Comcast Cable
 Work     Hashes                                                                 UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                             12/12/2019   Tushy         12/12/2019    01/03/2020   PA0002219634
          701FE06D9654E4828136DB0C4DD4A89EADEB1426                               20:08:21
          File Hash:
          36C1CFEEFEFF0A95857939B5F484F745C0B5632B9B7506ECE0B844FAC253EF49
 2        Info Hash:                                                             11/18/2019   Tushy         11/17/2019    11/27/2019   PA0002213996
          AC0D6DB5C1BFA1C878C0CB39E540711FD9D0329B                               00:15:59
          File Hash:
          7FBF72A8572F656BD3105990E36D3952FEA247E0D5743D1213B53B9186420259
 3        Info Hash:                                                             09/29/2019   Blacked       09/29/2019    10/21/2019   PA0002207777
          C3CB9A98D01F7760055787087BB4C1A385CA30FE                               21:46:15     Raw
          File Hash:
          20AA6B2148079C221CBA77620584A97322657846981F3A5914193349FBC9E2F5
 4        Info Hash:                                                             09/14/2019   Tushy         09/13/2019    10/07/2019   PA0002205470
          8E939F66D705AE3BCC217AFEC9FD8C8E2E1F0E4A                               13:17:11
          File Hash:
          EC6D026D4D18FC26896D85659033F8E5D0106163F17BD2600B7CD7A997138CDA
 5        Info Hash:                                                             08/30/2019   Tushy         08/29/2019    09/17/2019   PA0002216128
          226D1C34BB4339C911407710D389F3A796548FDB                               14:19:55
          File Hash:
          5317398C94CE4656D1FCDDB73C8AC2F772F7420E73B206B1ACB9D0EB1880E9FD
 6        Info Hash:                                                             08/23/2019   Blacked       08/23/2019    09/11/2019   PA0002199989
          5FDBEEB4EE337BA07022153E99BCDF6145CB57F4                               18:22:05
          File Hash:
          524E654EE5C3D44361D59078F6C3A9825CADA6DB30888F1ACC29B449E6423A5B
 7        Info Hash:                                                             08/22/2019   Vixen         08/22/2019    09/17/2019   PA0002216215
          EC977E2980F8945172E61F868899C59CE850C90F                               21:48:49
          File Hash:
          2CAF72B451343F7CC925C036751DD13BDF8A0C8A3BCAB07649DFE27376516005
 8        Info Hash:                                                             08/09/2019   Tushy         08/09/2019    09/11/2019   PA0002199987
          9B0868ADF354DAA85E0ECB8C1DF783A6D1829660                               20:57:23
          File Hash:
          A054D0D2AA55E9326D3B0F091CE06AF5C4E95E0C686E69DEBD44C9F50FB47ACE
                                Case 3:20-cv-00313-MPS Document 1-1 Filed 03/09/20 Page 2 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         08/05/2019   Tushy     08/04/2019   08/22/2019   PA0002195508
       6C9A7CF335FFAC3FDB8B3534911BFAE334F2C513                           16:42:55
       File Hash:
       3A09248A76DE9DF37D1B1F083F49A6B67D03DAF6A32C06E9D287477A465A97E2
10     Info Hash:                                                         07/31/2019   Tushy     07/30/2019   08/22/2019   PA0002195506
       F189E3104A5A09FC9987192CCAE456407C41EFB5                           14:05:48
       File Hash:
       D627A1C30982E5314C0FACD88C86B220BC83ADAE5A6E16010293E2FD8F0D53EB
11     Info Hash:                                                         07/18/2019   Tushy     07/15/2019   08/02/2019   PA0002192300
       D71FA8300D660A26679A2C53720C9F8C05F9CF79                           19:59:30
       File Hash:
       276A5217C257ACCBF40A5B293E747E78107C17950B6AAFC100B1F51C4B1819C7
12     Info Hash:                                                         06/25/2019   Blacked   06/24/2019   07/17/2019   PA0002188313
       022342FC7077A111F1422A99C31FD89D147FE619                           01:35:45
       File Hash:
       1AFD0B4BF515C6F0E73E86CEACA1A7A84E69C12C46E5AC156B2E2B57EA5F44DC
13     Info Hash:                                                         05/22/2019   Tushy     05/21/2019   06/17/2019   PA0002181294
       C4A29BEAA25DAA3C1CAFA60FDDBD00DD98FAF188                           17:22:45
       File Hash:
       B43668B6521131A3DEF5BCB71BEDC47F7B825A5E3E5DEA6B4BC901EEE4A133C9
14     Info Hash:                                                         05/20/2019   Blacked   05/20/2019   08/02/2019   PA0002192291
       E1C7277B3B893153064CC9E439E48147D940C64F                           20:00:10
       File Hash:
       850AC65387644C9E92B21C6C36EDEA25EFAD700F3DB2E86434AA41123B536A35
15     Info Hash:                                                         05/20/2019   Vixen     05/19/2019   06/13/2019   PA0002180953
       1B5AC110154E286F856DDCBC4763BA5A9DA1A1D7                           19:22:40
       File Hash:
       0305899FD2CB41D57479E433D434D15F3EA4B729B728E714FB8CB083D82CC83A
16     Info Hash:                                                         05/06/2019   Tushy     05/06/2019   06/03/2019   PA0002178772
       3057BF80057D086E015D232A96F878002F7DC1BD                           18:23:18
       File Hash:
       653F17D74F84B90A1658D652D7C1CB1A2894AC7E31F13B970272BDBE4940DB7B
17     Info Hash:                                                         03/02/2019   Tushy     03/02/2019   04/17/2019   PA0002186902
       05947E989AACD178F4E5D551CD26A2ACAAAFEBE1                           19:12:39
       File Hash:
       2A039767D03AC0B04D1C78936C197A7A8CE43BB610F68B360B40EEE07AB88681
                                Case 3:20-cv-00313-MPS Document 1-1 Filed 03/09/20 Page 3 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         02/25/2019   Blacked   02/24/2019   03/31/2019   PA0002163974
       A01F9474807C40CD315CA9F91AE8FCD561A34CE3                           12:41:05
       File Hash:
       4B1F2F6888571330D0AA793464E26832F8FA53F471AF809BC2F94B69B1A455FB
19     Info Hash:                                                         02/20/2019   Blacked   02/19/2019   03/24/2019   PA0002184061
       6D086E1CC31556A97BE20B50915D796AEF41EEFE                           12:28:30
       File Hash:
       83C01DAD173494B32410361647E2BCB7F4D7365F698E77C4483BFD570FD5ADD8
20     Info Hash:                                                         02/06/2019   Tushy     02/05/2019   02/22/2019   PA0002155146
       3B5C703DC819B27E0C00605E7B636F3BFF4A66D7                           20:32:19
       File Hash:
       08D01A9C61D4CBA1C223AB01F8C5AF3FC70A25CA2F232300EC1F4D24CF56328D
21     Info Hash:                                                         01/31/2019   Blacked   01/30/2019   02/22/2019   PA0002155138
       7BD2BFDA3A80BB7D7CCD177EB3EA4FE086597C61                           20:11:43
       File Hash:
       478D723B4380F92093F78708AA250DE86AC4771120A8106CBD7ACDD219EA36C9
22     Info Hash:                                                         01/31/2019   Tushy     01/31/2019   02/22/2019   PA0002155140
       8B84870625941F984BA357806583B9F62C6D5F9D                           19:52:12
       File Hash:
       39B15527B11593F329E565B1ABF2CD8A4423C73C7724775A47CADA47F6D2E224
23     Info Hash:                                                         01/28/2019   Blacked   01/27/2019   03/24/2019   PA0002184066
       91383E068F670EB236C053B4612F4DDBFAD4D27E                           13:17:08     Raw
       File Hash:
       4A2FE7BB5EF499FA20ECE09632ACF09663C00C8393467CEECDADF7376F5E18C0
24     Info Hash:                                                         01/25/2019   Blacked   01/25/2019   02/22/2019   PA0002155136
       596A10E5BF4DACEE807CB96D563274155C1CB9B0                           20:50:44
       File Hash:
       3411A996614DFA73B01E66E2AD52713C81F297F5901CBAA34C8D7088B81FB515
25     Info Hash:                                                         01/21/2019   Blacked   01/20/2019   02/22/2019   PA0002155135
       F827EDACEB3B33A1E69273B205B9B9285A1FCC98                           03:23:57
       File Hash:
       A233C841698DF9E71A5371B64833A14BD8F0945F3014C0275FAF2BC7D796A360
26     Info Hash:                                                         01/18/2019   Blacked   01/17/2019   02/22/2019   PA0002155141
       498C38E65A191A26E153A7D80BCFBCA20069BDFD                           15:01:36     Raw
       File Hash:
       7D77CD89BDDD5175B6C5775155ABE6765DBCC8D9D3D09DB4A285FF43F55D7EB8
                                Case 3:20-cv-00313-MPS Document 1-1 Filed 03/09/20 Page 4 of 5
Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         01/16/2019   Blacked   04/30/2018   05/24/2018   PA0002101364
       29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5                           22:18:33
       File Hash:
       7483CFAD2ABCB5652EA25BEFA703766A4EB32441025CDB9F4198CD1A77E0DB3F
28     Info Hash:                                                         01/16/2019   Blacked   07/14/2018   08/07/2018   PA0002131895
       10C0AF62707484EEA4480A3C41F58FBAA607C9B1                           22:09:21
       File Hash:
       88F2A81BE5BFA929849D94D00EA49A130A7C5F8E9C2CF74FF65B585C2B7BE87D
29     Info Hash:                                                         01/16/2019   Tushy     01/11/2019   01/22/2019   PA0002147904
       E721904409D01AEB78562FEC629C76C09C171219                           20:14:50
       File Hash:
       4974A873561510C6134D374DBC8BAF86968DBB6499F8DFC9B058A4A6BA227334
30     Info Hash:                                                         01/16/2019   Tushy     01/16/2019   02/22/2019   PA0002155133
       DCAE89B587A018E667287D4F43426A43B69715C4                           20:00:54
       File Hash:
       D391449FFE24D68C83E9F5537F803A391EE0CC732F7E338EFC1AF46B53C60EFD
31     Info Hash:                                                         01/16/2019   Blacked   01/15/2019   02/02/2019   PA0002155371
       4565CA245E7615875CF6103EF72459933D90A612                           14:20:14
       File Hash:
       1E291EFBABDBEA3BA5FBEC6B9EBDF9F5359CABF64764AD39D88933F85B76F269
32     Info Hash:                                                         01/16/2019   Blacked   01/10/2019   02/02/2019   PA0002155382
       1994A4BC582763B4D66ECED935E59386463B49B6                           00:36:35
       File Hash:
       780950D57B90FDBF5109C9C417CD032C394E17685EA85F366CAB5E766B9A10B5
33     Info Hash:                                                         01/16/2019   Blacked   12/28/2018   02/02/2019   PA0002155006
       57C029A56E8122ED874AE64E5375543F8A614A97                           00:16:02     Raw
       File Hash:
       950D983DE6E6D1AAD2586AF7482E7E4FD68548E148B04EA87454CCB5A1718417
34     Info Hash:                                                         01/10/2019   Vixen     01/09/2019   02/02/2019   PA0002155377
       B4A963875B8F63EEFB739E00A7EE7D864B9C1493                           14:36:05
       File Hash:
       7A8B6EC17E28B5D746DA7A9FBE250FBDF19C66208B629A74D4C9B4DB746BC690
35     Info Hash:                                                         01/07/2019   Tushy     01/06/2019   01/22/2019   PA0002147897
       A1CEB960EC65143DB61772C0EB28FD52DE7AC96E                           14:03:53
       File Hash:
       E86E74055FE584DC77A55C771B9390528CC634E0BE85F5CB58F6601C0EA8ED77
                                Case 3:20-cv-00313-MPS Document 1-1 Filed 03/09/20 Page 5 of 5
Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         12/31/2018   Vixen   12/30/2018   01/22/2019   PA0002147900
       A7671D9A943B4580C4CA097645722A9860A70621                           15:41:28
       File Hash:
       72E74631F4ADA633B04B9331C52924F1A7B9409CADA4E594E20FF2294EA23A82
37     Info Hash:                                                         12/01/2018   Vixen   11/30/2018   12/18/2018   PA0002141918
       12543516E11230C00906E75AE9D649CDEBAB9844                           14:08:41
       File Hash:
       4CF36433911018B23504013F36071F79CA4F601C25156FD4868C9937916214EA
